      Case 4:21-cv-01646 Document 1 Filed on 05/19/21 in TXSD Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

SHERIF EL-GHARBAWY                                                             PLAINTIFF

vs.                                    No. 4:21-cv-1646

BRUNEL ENERGY, INC., and                                                      DEFENDANT
FREEPORT-McMORAN, INC.

                                   ORIGINAL COMPLAINT

      COMES NOW Plaintiff Sherif El-Gharbawy (“Plaintiff”), by and through his

attorney Josh Sanford of Sanford Law Firm, PC, and for his Original Complaint against

Defendants Brunel Energy, Inc., and Freeport-McMoRan, Inc. (collectively “Defendant”

or “Defendants”), he states and alleges as follows:

                              I. PRELIMINARY STATEMENTS

      1.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys’ fees as a

result of Defendants’ failure to pay Plaintiff overtime wages as required by the FLSA.

      2.     Upon information and belief, for at least three years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA as described infra.

                               II. JURISDICTION AND VENUE

      3.     The United States District Court for the Southern District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.
                                             Page 1 of 6
                           Sherif El-Gharbawy v. Brunel Energy, Inc., et al
                             U.S.D.C. (S.D. Tex.) Case No. 4:21-cv-1646
                                         Original Complaint
      Case 4:21-cv-01646 Document 1 Filed on 05/19/21 in TXSD Page 2 of 6




       4.      Defendant Brunel Energy, Inc., is headquartered in Houston.

       5.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Texas has personal jurisdiction over Defendants, and

Defendants therefore “reside” in Texas.

                                       III. THE PARTIES

       6.      Plaintiff is an individual and resident of Orange County, California.

       7.      Defendant Brunel Energy, Inc. (“Brunel Energy”), is a foreign, for-profit

corporation.

       8.      Brunel Energy’s registered agent for service of process is CT Corporation

System, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       9.      Brunel Energy, in the course of its business, maintains a website at

https://www.brunel.net/.

       10.     Defendant Freeport-McMoRan, Inc. (“FMI”), is a foreign, for-profit

corporation.

       11.     FMI’s registered agent for service of process is Registered Agent

Solutions, Inc., at 300 West Clarendon Avenue, Suite 240, Phoenix, Arizona 85013.

       12.     FMI,   in   the   course      of   its   business,      maintains   a   website   at

https://www.fcx.com/index.php/.

                              IV.   FACTUAL ALLEGATIONS

       13.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       14.     Defendants primarily mine and produce copper, gold and molybdenum.




                                             Page 2 of 6
                           Sherif El-Gharbawy v. Brunel Energy, Inc., et al
                             U.S.D.C. (S.D. Tex.) Case No. 4:21-cv-1646
                                         Original Complaint
      Case 4:21-cv-01646 Document 1 Filed on 05/19/21 in TXSD Page 3 of 6




       15.    Defendants have unified operational control and management, as well as

control over employees, including shared power to supervise, hire and fire, establish

wages and wage policies and set schedules for their employees through unified

management.

       16.    Upon information and belief, the revenue generated from Brunel Energy

and FMI was merged and managed in a unified manner.

       17.    As a result of this unified operation, control and management, through

shared employees and ownership with the authority to establish wages and wage

policy, Defendants operated as a single enterprise.

       18.    Defendants are “employers” within the meanings set forth in the FLSA,

and were, at all times relevant to the allegations in this Complaint, Plaintiffs’ employer.

       19.    During each of the three years preceding the filing of this Complaint,

Defendants employed at least two individuals who were engaged in interstate

commerce or in the production of goods for interstate commerce, or had employees

handling, selling, or otherwise working on goods or materials that had been moved in or

produced for commerce by any person.

       20.    Defendants’ annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       21.    Within the three years preceding the filing of this Complaint, Plaintiff was

employed by Defendant.

       22.    Specifically, Defendant employed Plaintiff as an Engineer from July of

2019 until July of 2020.

                                             Page 3 of 6
                           Sherif El-Gharbawy v. Brunel Energy, Inc., et al
                             U.S.D.C. (S.D. Tex.) Case No. 4:21-cv-1646
                                         Original Complaint
      Case 4:21-cv-01646 Document 1 Filed on 05/19/21 in TXSD Page 4 of 6




       23.    At all relevant times herein, Defendant directly hired Plaintiff to work on its

behalf, paid him wages and benefits, controlled his work schedule, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding his employment.

       24.    Defendant paid Plaintiff a day rate; Plaintiff was not paid a salary and he

was not paid by the hour.

       25.    Defendant paid Plaintiff $1,175.00 each day that he worked.

       26.    Plaintiff was not paid for days he did not work. In other words, his pay was

docked when he worked fewer hours.

       27.    Plaintiff was not paid a weekly minimum guaranty pursuant to 29 C.F.R. §

541.604(b).

       28.    Plaintiff regularly worked more than forty hours per week.

       29.    Plaintiff estimates he generally worked between 40 - 48 hours per week.

       30.    Defendant did not pay Plaintiff an overtime premium for hours worked over

forty per week.

       31.    At all relevant times herein, Defendant has deprived Plaintiff of proper

overtime compensation for all the hours worked over forty per week.

       32.    Plaintiff also received a rent credit from Defendant.

       33.    Section 778.208 of Title 29 of the CFR requires that all forms of

compensation, such as rent credits, “must be totaled in with other earnings to determine

the regular rate on which overtime pay must be based.”

       34.    The rent credit should be included in Plaintiff’s overtime rate when

calculating his rate of pay.

                                             Page 4 of 6
                           Sherif El-Gharbawy v. Brunel Energy, Inc., et al
                             U.S.D.C. (S.D. Tex.) Case No. 4:21-cv-1646
                                         Original Complaint
      Case 4:21-cv-01646 Document 1 Filed on 05/19/21 in TXSD Page 5 of 6




       26.    Defendants knew, or showed reckless disregard for whether, the way they

paid Plaintiff violated the FLSA.

                  V.   CAUSE OF ACTION—VIOLATION OF THE FLSA

       41.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       42.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       43.    At all relevant times, Defendants were Plaintiff’s “employer” within the

meaning of the FLSA, 29 U.S.C. § 203.

       44.    At all relevant times, Defendants have been, and continue to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       45.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 each week and to pay

1.5x regular wages for all hours worked over forty, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

       46.    Despite the entitlement of Plaintiff to overtime wages under the FLSA,

Defendants failed to pay Plaintiff an overtime premium for all hours worked over forty

each week.

       47.    Defendants’ failure to pay Plaintiff all wages owed was willful.

       48.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three years prior to the filing of

this Complaint.

                                             Page 5 of 6
                           Sherif El-Gharbawy v. Brunel Energy, Inc., et al
                             U.S.D.C. (S.D. Tex.) Case No. 4:21-cv-1646
                                         Original Complaint
      Case 4:21-cv-01646 Document 1 Filed on 05/19/21 in TXSD Page 6 of 6




                             VI.    PRAYER FOR RELIEF

      WHEREFORE, premises considered, Plaintiff Sherif El-Gharbawy respectfully

prays as follows:

      A.     That each Defendant be summoned to appear and answer this Complaint;

      B.     That Defendant be required to account to Plaintiff and the Court for all the

hours worked by him and all monies paid to him;

      C.     A declaratory judgment that Defendant’s practices alleged herein violate

the FLSA and the attendant regulations;

      D.     Judgment for damages for all unpaid overtime compensation under the

FLSA and the attendant regulations;

      E.     Judgment for liquidated damages pursuant to the FLSA and the attendant

regulations, in an amount equal to all unpaid overtime compensation;

      F.     For a reasonable attorney’s fee, costs and pre-judgment interest; and

      G.     Such other and further relief as this Court may deem just and proper.

                                                    Respectfully submitted,

                                                    PLAINTIFF SHERIF EL-GHARBAWY

                                                    SANFORD LAW FIRM, PLLC
                                                    Kirkpatrick Plaza
                                                    10800 Financial Centre Parkway, Suite 510
                                                    Little Rock, Arkansas 72211
                                                    Telephone: (501) 221-0088
                                                    Facsimile: (888) 787-2040

                                                    /s/ Josh Sanford
                                                    Josh Sanford
                                                    Tex. Bar No. 24077858
                                                    josh@sanfordlawfirm.com




                                          Page 6 of 6
                        Sherif El-Gharbawy v. Brunel Energy, Inc., et al
                          U.S.D.C. (S.D. Tex.) Case No. 4:21-cv-1646
                                      Original Complaint
